ACCEPTED
                                                                                             03-15-00281-CR
                                                                                                     5527777
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                         6/3/2015 1:16:23 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                 No. 03-15-00281-CR

PEDRO P. MORALES,                        )        COURT OF APPEALS, THIRD
                                                                        FILED IN
    Appellant                            )                       3rd COURT OF APPEALS
                                         )                           AUSTIN, TEXAS
                                                                 6/3/2015 1:16:23 PM
VS.                                      )        SUPREME    JUDICIAL   DISTRICT
                                                                   JEFFREY D. KYLE
                                         )                               Clerk
STATE OF TEXAS,                          )
    Appellee                             )        AUSTIN, TEXAS

                       APPELLANT'S FIRST MOTION FOR
                      EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, Appellant, by and through his attorney of record, and

respectfully files this his First Motion for Extension of Time to File Brief and

requests this extension of time to file his appellate brief in this cause herein, and for

cause would show the Court the following:

                                             I.

      The Appellant, PEDRO P. MORALES, was sentenced in Cause number C-1 0-

0321-SB, in the 340th District Court of Tom Green County, Texas, to ten (10) years

confinement in the Texas Department of Criminal Justice - Institutional Division,

probated for ten ( 10) years, on June 21, 2009 for the offense of intoxicated assault with

a vehicle causing serious bodily injury. On March 12, 2015, after a hearing, the Court

found Appellant guilty of violating his probation, revoke Appellant's community

supervision, and sentenced him to ten ( 10) years confinement in the Texas Department
of Criminal Justice - Institutional Division.

                                            II.

       The Statement of Facts has been filed with the Court.

                                           III.

       The deadline for filing the Appellant's brief is June 25, 2015. The undersigned

attorney would show the Court that he has insufficient time within which to file the

brief by the deadline of June 25, 2015 because of his current caseload and trial

schedule for the month of June 2015.

                                          IV.

      The undersigned counsel would respectfully request that the Court grant an

extension of forty- five (45) days' time to file the appellate brief.

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays

the Court grant this motion for extension of time to file the appellate brief.


                                         R~
                                         KIRK HAWKINS
                                         P.O. BOX 3645
                                         SAN ANGELO, TEXAS 76902
                                         325/658-5585
                                         STATE BAR NO. 09250400
                                         E-Mail: kirkhawkinslaw@gmail.com
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has this the
3rd day of June, 2015, been delivered to Mr. Jason Ferguson, Assistant District

Attorney, 124 West Beauregard, San AngeloZ ? - - -


                                    ~~